EXHIBIT 10.1

SpartanNash Company

 

Stock Incentive Plan of 2015

 

 

SECTION 1

 

Establishment of Plan; Purpose of Plan

 

1.1Establishment of Plan. The Company hereby establishes the Stock Incentive
Plan of 2015 for its Directors and certain of its Associates. The Plan permits
the grant and award of Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Stock Awards and other stock-based awards and
stock-related awards.

 

1.2Purpose of Plan. The purpose of the Plan is to provide Participants with an
increased incentive to contribute to the long-term performance and growth of the
Company and its Subsidiaries, to join the interests of Participants with the
interests of the Company’s shareholders through the opportunity for increased
stock ownership and to attract and retain Participants. The Plan is further
intended to provide flexibility to the Company in structuring long-term
incentive compensation to best promote the foregoing objectives. Within that
context, it is intended that the Plan may provide performance-based compensation
under Section 162(m) of the Code and the Plan shall be interpreted, administered
and amended to achieve that purpose.

 

 

SECTION 2

 

Definitions

 

The following words have the following meanings unless a different meaning
plainly is required by the context:

 

2.1“Act” means the Securities Exchange Act of 1934, as amended.

 

2.2“Affiliate” means any organization controlling, controlled by or under common
control with the Company.

 

2.3“Associate” means an employee of the Company or one or more of its
Subsidiaries.

 

2.4“Board” means the Board of Directors of the Company.

 

2.5“Award Agreement” means a written document or instrument, in such form as the
Committee prescribes from time to time, setting forth the terms and conditions
of an Incentive Award. The Committee may provide for the use of electronic,
internet or other non-paper Award Agreements, and the use of electronic,
internet or other non-paper means for the acceptance of the Award Agreement and
any Participant action under an Award Agreement.

 

2.6“Business Unit” means any Subsidiary, department, division, profit center or
other operational unit of the Company or any Subsidiary.

 



--------------------------------------------------------------------------------

2.7“Cause” means, with respect to termination of employment, (a) willful
continued failure to perform or willful poor performance of duties (other than
due to Disability) after warning and reasonable opportunity to meet reasonable
required performance standards; (b) gross negligence causing or putting the
Company or any Affiliate at risk of material damage or harm; (c)
misappropriation of or intentional damage to the property of the Company or any
Affiliate; (d) conviction of a felony (other than negligent vehicular homicide);
(e) intentional act or omission that the Participant knows or should know is
significantly detrimental to the interests of the Company or any Affiliate; or
(f) violation of any provisions of any employment agreement or other agreement
between the Company (or any Affiliate) and the Participant concerning
Competition with the Company, loyalty, or confidentiality, or concerning
ownership of ideas, inventions and other intellectual property. With respect to
the removal of a Director, “Cause” shall be as defined in the Company’s Restated
Articles of Incorporation.

 

2.8“Change in Control” means:

 

(a)    The acquisition by any individual, entity, or group (a "Person"),
including any "person" within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 20% or more of either (i) the then outstanding shares of Common Stock (the
"Outstanding Common Stock") or (ii) the combined voting power of the then
outstanding securities of the Company entitled to vote generally in the election
of Directors (the "Outstanding Voting Securities"); provided, however, that the
following acquisitions shall not constitute a change in control: (A) any
acquisition by the Company, (B) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, (C) any acquisition by any corporation pursuant to a
reorganization, merger, or consolidation involving the Company, if, immediately
after such reorganization, merger, or consolidation, each of the conditions
described in (i), (ii), and (iii) of subsection (c) shall be satisfied, or (D)
with respect to a Participant, any acquisition by the Participant or any group
of persons including the Participant; and provided further that, for purposes of
(A), if any person (other than the Company or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company) shall become the beneficial owner of 20% or more of
the Outstanding Common Stock or 20% or more of the Outstanding Voting Securities
by reason of an acquisition by the Company and such Person shall, after such
acquisition by the Company, become the beneficial owner of any additional shares
of the Outstanding Common Stock or any additional Outstanding Voting Securities,
such additional beneficial ownership shall constitute a change in control;

 

(b)     Directors who, as of January 1, 2015, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of
such Board; provided, however, that any Director who becomes a Director
subsequent to January 1, 2015 whose election, or nomination for election by the
Company's shareholders, was approved by the vote of at least two-thirds of the
Directors then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for Director, without objection to such nomination) shall be deemed to
have been a member of the Incumbent Board; and provided further, that no
individual who was initially elected as a Director as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act, or any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board, shall be deemed to have been a member of the Incumbent Board;

 

(c)     The effective time and consummation of a reorganization, merger, or
consolidation approved by the shareholders of the Company unless, in any such
case, immediately after such reorganization, merger, or consolidation, (i) more
than 50% of the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger, or consolidation and more than 50%

2

 

--------------------------------------------------------------------------------

of the combined voting power of the then outstanding securities of such
corporation entitled to vote generally in the election of Directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners, respectively, of the
Outstanding Common Stock and the Outstanding Voting Securities immediately prior
to such reorganization, merger, or consolidation and in substantially the same
proportions relative to each other as their ownership, immediately prior to such
reorganization, merger, or consolidation, of the Outstanding Common Stock and
the Outstanding Voting Securities, as the case may be, (ii) no person (other
than: (A) the Company, any employee benefit plan (or related trust) sponsored or
maintained by the Company or the corporation resulting from such reorganization,
merger, or consolidation (or any corporation controlled by the Company), or (B)
any Person which beneficially owned, immediately prior to such reorganization,
merger, or consolidation, directly or indirectly, 20% or more of the Outstanding
Common Stock or the Outstanding Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 20% or more of the then outstanding
shares of common stock of such corporation or 20% or more of the combined voting
power of the then outstanding securities of such corporation entitled to vote
generally in the election of directors, and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger, or consolidation were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the Board
providing for such reorganization, merger, or consolidation; or

 

(d)     The effective time and consummation of (i) a plan of complete
liquidation or dissolution of the Company, as approved by the shareholders of
the Company or (ii) the sale or other disposition of all or substantially all of
the assets of the Company as approved by the shareholders of the Company other
than to a corporation or entity with respect to which, immediately after such
sale or other disposition, (A) more than 50% of the then outstanding shares of
common stock or other voting interests thereof and more than 50% of the combined
voting power of the then outstanding securities or other voting interests
thereof is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Common Stock and the Outstanding Voting
Securities immediately prior to such sale or other disposition and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Common
Stock and the Outstanding Voting Securities, as the case may be, (B) no person
(other than the Company, any employee benefit plan (or related trust) sponsored
or maintained by the Company or such corporation (or any corporation controlled
by the Company), or any person which beneficially owned, immediately prior to
such sale or other disposition, directly or indirectly, 20% or more of the
Outstanding Common Stock or the Outstanding Voting Securities as the case may
be) beneficially owns, directly or indirectly, 20% or more of the then
outstanding shares of common stock or other voting securities thereof or 20% or
more of the combined voting power thereof and (C) at least a majority of the
members of the board of directors thereof were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the Board
providing for such sale or other disposition.

 

2.9“Code” means the Internal Revenue Code of 1986, as amended. Each reference
herein to a section or sections of the Code shall, unless otherwise noted, be
deemed to include a reference to the rules and regulations issued under such
section or sections of the Code.

 

2.10“Committee” means the Compensation Committee of the Board or such other
committee as the Board may designate from time to time. The Committee shall
consist of at least two Directors and all of its members shall be “non-employee
directors” as defined in Rule 16b-3 issued under the Act and “outside directors”
as defined in Section 162(m) of the Code.

 

2.11“Common Stock” means the Company’s common stock, no par value.

 



3

 

--------------------------------------------------------------------------------

2.12“Company” means SpartanNash Company, a Michigan corporation, and its
successors and assigns.

 

2.13To be in “Competition” with the Company means (a) to be in direct or
indirect competition with the Company or any Affiliate; (b) to be employed by,
perform services for, advise or assist, own any interest in or loan or otherwise
provide funds to, any other business that is engaged (or seeking the
Participant’s services with a view to becoming engaged) in any Competitive
Business; or (c) to solicit or suggest, or provide assistance to anyone else
seeking to solicit or suggest, that any person having or contemplating a Covered
Relationship with the Company or an Affiliate refrain from entering into or
terminate the Covered Relationship, or enter into any similar relationship with
anyone else instead of the Company or the Affiliate; provided, however, that
owning not more than 2% of any class of securities of a publicly traded entity
shall not be considered “Competition,” provided that the Participant does not
engage in other activity listed above.

 

2.14A “Competitive Business” means a business that (a) owns, operates or sells
or supplies products similar to or that substitute for products supplied by the
Company or an Affiliate to any Covered Operation (as defined below) that is
located in the same U.S. state as a Covered Operation that the Company or an
Affiliate owns or operates, or to which the Company or an Affiliate sells or
supplies products; or (b) provides food or other grocery products to any
military commissary or exchange, within or outside the U.S., directly or under a
subcontract.

 

2.15 “Covered Employee” means any Associate who is or may become a “Covered
Employee,” as defined in Section 162(m) of the Code, and who is designated,
either as an individual Associate or class of Associates, by the Committee
within the shorter of (a) 90 days after the beginning of the Performance Period,
or (b) the period of time after the beginning of the Performance Period and
before 25% of the Performance Period has elapsed, as a “Covered Employee” under
this Plan for such applicable Performance Period.

 

2.16“Covered Operation” means any grocery store, grocery superstore, mass
merchandiser, wholesale club, supermarket, limited assortment store, convenience
store, drug store, pharmacy or any other store that offers grocery or food
products separate or in combination with pharmaceutical products, general
merchandise or other nonfood products, or any grocery or convenience store
product distribution facility.

2.17“Covered Relationship” means a customer relationship, a vendor relationship,
an employment relationship, or any other contractual or independent contractor
relationship.

 

2.18“Director” means a member of the Board.

 

2.19“Disability” means an inability of a Participant to perform his or her
employment duties due to physical or mental disability for a continuous period
of 180 days or longer and the Participant is eligible for benefits under the
Company’s long-term disability policy.

 

2.20  “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Common Stock) of dividends paid on Common Stock, awarded under
Section 7.9.

 

2.21“Effective Date” means May 10, 2015.

 

2.22“Incentive Award” means the award or grant of a Stock Option, a Stock
Appreciation Right, Restricted Stock, a Restricted Stock Unit, a Stock Award, or
another stock-based or stock-related award, to a Participant pursuant to the
Plan.

 



4

 

--------------------------------------------------------------------------------

2.23“Market Value” shall equal the closing price of Common Stock reported on
Nasdaq on the date of grant, exercise or vesting, as applicable, or if Nasdaq is
closed on that date, the last preceding date on which Nasdaq was open for
trading and on which shares of Common Stock were traded. If the Common Stock is
not listed on Nasdaq, the Market Value shall be determined by any means deemed
fair and reasonable by the Committee, taking into account such factors as it
considers advisable in a manner consistent with the valuation principles of
Section 409A of the Code, except when the Committee expressly determines not to
use Section 409A valuation principles, which determination shall be final and
binding on all parties.

 

2.24“Nasdaq” means the NASDAQ Global Market, or if the Common Stock is not
listed for trading on the NASDAQ Global Market on the date in question, then
such other United States-based stock exchange or quotation system on which the
Common Stock may be traded or quoted, as applicable, on the date in question.

 

2.25“Participant” means a Director or Associate who is granted an Incentive
Award under the Plan.

 

2.26“Performance” means the level of achievement of the performance goals
established by the Committee pursuant to Section 10.1.

 

2.27“Performance Measures” means measures as described in Section 10 on which
the performance goals are based.

 

2.28“Performance Period” means the period of time during which the performance
goals must be met to determine the degree of payout, or the vesting, or both,
with respect to an Incentive Award that is intended to qualify as
Performance-Based Compensation.

 

2.29 “Performance-Based Compensation” means compensation under an Incentive
Award that satisfies the requirements of Section 162(m) of the Code for certain
“performance-based compensation” paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Incentive
Award which does not satisfy the requirements for performance-based compensation
under Section 162(m) of the Code does not constitute performance-based
compensation for other purposes, including Section 409A of the Code.

 

2.30“Prior Plans” means the Spartan Stores, Inc. Stock Incentive Plan of 2005
and the Nash-Finch Company 2009 Incentive Award Plan.

 

2.31“Plan” means the SpartanNash Company Stock Incentive Plan of 2015 as set
forth herein, as it may be amended from time to time.

 

2.32“Restricted Period” means the period of time during which Restricted Stock,
Restricted Stock Units or other stock-based or stock-related awards that are
awarded under the Plan are subject to the risk of forfeiture, restrictions on
transfer and other restrictions or conditions pursuant to Sections 7 or 8. The
Restricted Period may differ among Participants and may have different
expiration dates with respect to shares of Common Stock covered by the same
Incentive Award.

 

2.33“Restricted Stock” means Common Stock awarded to a Participant pursuant to
Section 7 of the Plan while such Common Stock remains subject to the risk of
forfeiture, restrictions on transfer and other restrictions or conditions
pursuant to Section 7.

 

2.34“Restricted Stock Unit” means an award to a Participant pursuant to
Section 7 of the

5

 

--------------------------------------------------------------------------------

Plan and described as a “Restricted Stock Unit” in Section 7.

 

2.35“Retirement” means (a) termination of employment, other than for Cause, upon
or after attaining age 65; (b) termination of employment, other than for Cause,
upon or after attaining age 55, provided that the Participant has been employed
by the Company or its Subsidiaries for at least ten calendar years; or (c) as
otherwise may be set forth in the Incentive Award Agreement with respect to a
Participant and a particular Incentive Award.

 

2.36“Stock Appreciation Right” or “SAR” means a right awarded to a Participant
pursuant to Section 6 of the Plan, which shall entitle the Participant to
receive cash, Common Stock, other property or a combination thereof, as
determined by the Committee, and having a value on the date the SAR is exercised
equal to the excess of (a) the Market Value of a share of Common Stock at the
time of exercise over (b) the base price of the right, as established by the
Committee on the date the award is granted.

 

2.37“Stock Award” means an award of Common Stock awarded to a Participant
pursuant to Section 8 of the Plan.

 

2.38“Stock Option” means the right to purchase Common Stock at a stated price
for a specified period of time. For purposes of the Plan, a Stock Option may be
either an incentive stock option within the meaning of Section 422(b) of the
Code or a nonqualified stock option.

 

2.39“Subsidiary” means any corporation or other entity of which 50% or more of
the outstanding voting stock or voting ownership interest is directly or
indirectly owned or controlled by the Company or by one or more Subsidiaries of
the Company. The term “Subsidiary” includes present and future Subsidiaries of
the Company.

 

 

SECTION 3

 

Administration

 

3.1Power and Authority. The Committee shall administer the Plan. The Committee
may delegate any, some or all of its record keeping, calculation, payment and
other ministerial or administrative authority and responsibility from time to
time to and among one or more individuals, who may be members of the Committee
or Associates of the Company or its Subsidiaries or Affiliates, but all actions
taken pursuant to delegated authority and responsibility shall be subject to
such review, change and approval by the Committee as the Committee considers
appropriate. Except as limited in the Plan or as may be necessary to ensure, to
the extent that the Committee so desires, that the Plan provides
Performance-Based Compensation, the Committee shall have all of the express and
implied powers and duties under applicable law and as set forth in the Articles
of Incorporation and Bylaws of the Company, the Compensation Committee Charter,
and the Plan, shall have full power and authority to interpret the provisions of
the Plan and Incentive Awards granted under the Plan and shall have full power
and authority to supervise the administration of the Plan and Incentive Awards
granted under the Plan and to make all other determinations and do all things
considered necessary or advisable for the administration of the Plan. All
determinations, interpretations and selections made by the Committee regarding
the Plan shall be final and conclusive.

 

3.2Grants or Awards to Participants. In accordance with and subject to the
provisions of the Plan, the Committee shall have the authority to determine all
provisions of Incentive Awards as the Committee may consider necessary or
desirable and as are consistent with the terms of the Plan, including, without
limitation, the following: (a) the persons who shall be selected as
Participants; (b) the

6

 

--------------------------------------------------------------------------------

nature and, subject to the limitations set forth in Sections 4.1 and 4.2 of the
Plan, extent of the Incentive Awards to be made to each Participant (including
the number of shares of Common Stock to be subject to each Incentive Award, any
exercise or purchase price, the manner in which an Incentive Award will vest or
become exercisable and the form of payment for the Incentive Award); (c) the
time or times when Incentive Awards will be granted; (d) the duration of each
Incentive Award; and (e) the restrictions and other conditions to which payment
or vesting of Incentive Awards may be subject. The Committee may authorize
Incentive Awards that are not subject to the minimum vesting periods set forth
in the Plan, provided that the aggregate amount of shares of Common Stock
covered by all such Incentive Awards shall not exceed 5% of the aggregate shares
of Common Stock authorized by Section 4.1(a).  

 

3.3Amendments or Modifications of Incentive Awards. Subject to Sections 3.4 and
12, the Committee shall have the authority to amend or modify the terms of any
outstanding Incentive Award in any manner, provided that the amended or modified
terms are not prohibited by the Plan as then in effect and provided such actions
do not cause an Incentive Award not already subject to Section 409A of the Code
to become subject to Section 409A of the Code, including, without limitation,
the authority to: (a) modify the number of shares or other terms and conditions
of an Incentive Award; provided that any increase in the number of shares of an
Incentive Award other than pursuant to Section 4.3 shall be considered to be a
new grant with respect to such additional shares for purposes of Section 409A of
the Code and such new grant shall be made at Market Value on the date of grant;
(b) extend the term of an Incentive Award to a date that is no later than the
earlier of the latest date upon which the Incentive Award could have expired by
its terms under any circumstances or the 10th anniversary of the date of grant
(for purposes of clarity, as permitted under Section 409A of the Code, if the
term of a Stock Option is extended at a time when the Stock Option exercise
price equals or exceeds the Market Value, it will not be an extension of the
term of the Stock Option, but instead will be treated as a modification of the
Stock Option and a new Stock Option will be treated as having been granted); (c)
subject to the minimum vesting periods set forth in the Plan, accelerate the
exercisability or vesting or otherwise terminate, waive or modify any
restrictions relating to an Incentive Award; (d) accept the surrender of any
outstanding Incentive Award; and (e) subject to Section 3.4 and to the extent
not previously exercised or vested, authorize the grant of new Incentive Awards
in substitution for surrendered Incentive Awards; provided, however, that such
grant of new Incentive Awards shall be considered to be a new grant for purposes
of Section 409A of the Code and shall be made at Market Value on the date of
grant.

 

3.4Repricing Prohibited. Except for adjustments in accordance with Section 4.3
of the Plan, Incentive Awards issued under the Plan may not be repriced,
replaced, exchanged for cash or other Incentive Awards, or regranted through
cancellation or modification without shareholder approval if the effect of such
repricing, replacement, exchange, regrant or modification would be to reduce the
exercise price of outstanding Options or SARs without shareholder approval.  

 

 

3.5Deferral of Awards. The Committee may establish one or more programs under
the Plan to permit selected Participants the opportunity to elect to defer
consideration upon satisfaction of performance criteria or other event that
absent the election would entitle the Participant to payment or receipt of
shares of Common Stock or other consideration under an Incentive Award. The
Committee may establish the election procedures, the timing of such elections,
the mechanisms for payment of, and accrual of Dividend Equivalents, interest or
other earnings, if any, on amounts, shares or other consideration so deferred,
and such other terms, conditions, rules and procedures that the Committee deems
advisable for the administration of any such deferral program. Any deferral
shall be in compliance with the applicable provisions of Section 409A of the
Code.

 

3.6Indemnification of Committee Members. Neither any member or former member of
the Committee, nor any individual or group to whom authority or responsibility
is or has been delegated,

7

 

--------------------------------------------------------------------------------

shall be personally responsible or liable for any act or omission in connection
with the performance of powers or duties or the exercise of discretion or
judgment in the administration and implementation of the Plan. Each person who
is or shall have been a member of the Committee, and any other individual or
group exercising delegated authority or responsibility with respect to the Plan,
shall be indemnified and held harmless by the Company from and against any cost,
liability or expense imposed or incurred in connection with such person’s or the
Committee’s taking or failing to take any action under the Plan or the exercise
of discretion or judgment in the administration and implementation of the Plan.
This Section 3.6 shall not be construed as limiting the Company’s or any
Subsidiary’s ability to terminate or otherwise alter the terms and conditions of
the employment of an individual or group exercising delegated authority or
responsibility with respect to the Plan, or to discipline any such person. Each
such person shall be justified in relying on information furnished in connection
with the Plan’s administration by any appropriate person or persons.

 

 

SECTION 4

 

Shares Subject to the Plan

 

4.1Number of Shares.

 

(a)General. Subject to adjustment as provided in Section 4.3 of the Plan, the
total number of shares available for Incentive Awards under the Plan shall be
[2,500,000] shares of Common Stock.  Such shares shall be authorized and may be
unissued shares, shares issued and repurchased by the Company (including shares
purchased on the open market), shares issued and otherwise reacquired by the
Company and shares otherwise held by the Company, except as prohibited in
Section 4.1(b). Upon the approval of this Plan by the shareholders of the
Company, no further awards shall be made under the Prior Plans and the Prior
Plans shall remain in effect only so long as awards made thereunder shall remain
outstanding.  

 

(b)Share Recycling. Shares that are surrendered to the Company in connection
with the exercise or vesting of Incentive Awards shall not be made available for
grant. To the extent that all or a portion of an Award is canceled, terminates,
expires, is forfeited or lapses for any reason, including by reason of failure
to meet time-based vesting requirements or to achieve performance goals, any
such unissued or forfeited Shares subject to the Incentive Award will be added
back to the Plan share reserve and again be available for issuance pursuant to
the Plan.

 

4.2Limitations Upon Incentive Awards. Not more than 75% of the shares authorized
for issuance under the Plan may be issued as Incentive Awards other than Stock
Options or Stock Appreciation Rights. No Participant shall be granted, during
any calendar year, Incentive Awards with respect to more than 25% of the total
number of shares of Common Stock available for Incentive Awards under the Plan
set forth in Section 4.1 of the Plan, subject to adjustment as provided in
Section 4.3 of the Plan, but only to the extent that such adjustment will not
affect the status of any Incentive Award theretofore issued or that may
thereafter be issued as Performance-Based Compensation. The purpose of this
Section 4.2 is to ensure that the Plan provides Performance-Based Compensation
and this Section 4.2 shall be interpreted, administered and amended if necessary
to achieve that purpose.

 

4.3

Adjustments.

 

(a)Stock Dividends and Distributions. If the number of shares of Common Stock
outstanding changes by reason of a stock dividend, stock split, recapitalization
or other general distribution of Common Stock or other securities to holders of
Common Stock, the number and

8

 

--------------------------------------------------------------------------------

kind of securities subject to Incentive Awards and available for issuance under
the Plan, together with applicable exercise prices and base prices, shall be
adjusted in such manner and at such time as shall be equitable under the
circumstances. No fractional shares shall be issued pursuant to the Plan and any
fractional shares resulting from such adjustments shall be eliminated from the
respective Incentive Awards.

 

(b)Other Actions Affecting Common Stock. If there occurs, other than as
described in Section 4.3(a), any merger, business combination, recapitalization,
reclassification, subdivision or combination approved by the Board that would
result in the persons who were shareholders of the Company immediately prior to
the effective time of any such transaction owning or holding, in lieu of or in
addition to shares of Common Stock, other securities, money and/or property (or
the right to receive other securities, money and/or property) immediately after
the effective time of such transaction, then the outstanding Incentive Awards
(including exercise prices and base prices) and reserves for Incentive Awards
under the Plan shall be adjusted in such manner and at such time as shall be
equitable under the circumstances. It is intended that in the event of any such
transaction, Incentive Awards under the Plan shall entitle the holder of each
Incentive Award to receive (upon exercise in the case of Stock Options and
SARs), in lieu of or in addition to shares of Common Stock, any other
securities, money and/or property receivable upon consummation of any such
transaction by holders of Common Stock with respect to each share of Common
Stock outstanding immediately prior to the effective time of such transaction;
upon any such adjustment, holders of Incentive Awards under the Plan shall have
only the right to receive in lieu of or in addition to shares of Common Stock
such other securities, money and/or other property as provided by the
adjustment.

 

 

SECTION 5

 

Stock Options

 

5.1Grant. A Participant may be granted one or more Stock Options under the Plan.
No Participant shall have any rights as a shareholder with respect to any shares
of stock subject to Stock Options granted hereunder until said shares have been
issued. For purposes of determining the number of shares available under the
Plan, each Stock Option shall count as the number of shares of Common Stock
subject to the Stock Option. Stock Options shall be subject to such terms and
conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee in its sole discretion. In addition, the Committee
may vary, among Participants and among Stock Options granted to the same
Participant, any and all of the terms and conditions of the Stock Options
granted under the Plan. Subject to the limitation imposed by Section 4.2 of the
Plan, the Committee shall have complete discretion in determining the number of
Stock Options granted to each Participant. The Committee may designate whether
or not a Stock Option is to be considered an incentive stock option as defined
in Section 422(b) of the Code; provided, that the number of shares of Common
Stock that may be designated as subject to incentive stock options for any given
Participant shall be limited to that number of shares that become exercisable
for the first time by the Participant during any calendar year (under all plans
of the Company and its Subsidiaries) and have an aggregate Market Value less
than or equal to $100,000 (or such other amount as may be set forth in relevant
sections of the Code) and all shares subject to an Incentive Award that have a
Market Value in excess of such aggregate amount shall automatically be subject
to Stock Options that are not incentive stock options. No Stock Option granted
to a Director who is not an Associate shall be considered an incentive stock
option under Section 422(b) of the Code.

 

5.2Stock Option Agreements. Stock Options shall be evidenced by an Award
Agreement. To the extent not covered by an Award Agreement, the terms and
conditions of this Section 5 shall

9

 

--------------------------------------------------------------------------------

govern.

 

5.3Stock Option Exercise Price. The per share Stock Option exercise price shall
be determined by the Committee, but shall be a price that is equal to or greater
than 100% of the Market Value on the date of grant (or such higher amount as may
be necessary under Section 5.5 below). The date of grant of a Stock Option shall
be the date the Stock Option is authorized by the Committee or a future date
specified by the Committee as the date for issuing the Stock Option.

 

5.4Medium and Time of Payment. The exercise price for each share purchased
pursuant to a Stock Option granted under the Plan shall be payable in cash or,
if the Committee consents or provides in the applicable stock option agreement
or grant, in shares of Common Stock or other consideration substantially
equivalent to cash. The time and terms of payment may be amended with the
consent of a Participant before or after exercise of a Stock Option, provided
that such amendment would not cause a Stock Option to become subject to Section
409A of the Code. Except as limited by the Act, the Sarbanes-Oxley Act of 2002
or other laws, rules or regulations, the Committee may from time to time
authorize payment of all or a portion of the Stock Option exercise price in the
form of a promissory note or other deferred payment installments according to
such terms as the Committee may approve; provided, however, that such promissory
note or other deferred payment installments shall be with full recourse and
shall bear a market rate of interest. The Board may restrict or suspend the
power of the Committee to permit such loans and may require that adequate
security be provided. The Committee may implement a program for the
broker-assisted cashless exercise of Stock Options.

 

5.5Stock Options Granted to 10% Shareholders. No Stock Option granted to any
Participant who at the time of such grant owns, together with stock attributed
to such Participant under Section 424(d) of the Code, more than 10% of the total
combined voting power of all classes of stock of the Company or any of its
Subsidiaries may be designated as an incentive stock option, unless such Stock
Option provides an exercise price equal to at least 110% of the Market Value on
the date of grant and the exercise of the Stock Option after the expiration of
five years from the date of grant of the Stock Option is prohibited by its
terms.

 

5.6Limits on Exercisability. Except as set forth in Section 5.5, Stock Options
shall be exercisable for such periods, not to exceed 10 years from the date of
grant, as may be fixed by the Committee. At the time of exercise of a Stock
Option, the holder of the Stock Option, if requested by the Committee, must
represent to the Company that the shares are being acquired for investment and
not with a view to the distribution thereof. The Committee may in its discretion
require a Participant to continue the Participant’s service with the Company or
its Subsidiaries for a certain length of time prior to a Stock Option becoming
exercisable and may eliminate such delayed vesting provisions, provided that no
Stock Option or any portion thereof shall vest and become exercisable in less
than one year after the award date, except as provided in Section 3.2 and
subject to earlier vesting and exercisability as provided in Section 5.7 or
Section 9.

 

5.7Termination of Employment or Directorship Status. Unless the Committee
otherwise consents or permits (before or after the stock option grant) or unless
the stock option agreement or grant provides otherwise:

 

(a)General. If a Participant ceases to be a Director or an Associate for any
reason other than the Participant’s death, Disability, Retirement (in the case
of Associates only) or termination for Cause, the Participant may exercise his
or her Stock Options in accordance with their terms for a period of three months
after such termination of employment or directorship status, but only to the
extent the Participant was entitled to exercise the Stock Options on the date of
termination. For purposes of the Plan, the following shall not be considered a
termination of

10

 

--------------------------------------------------------------------------------

employment: (i) a transfer of an employee among the Company and its
Subsidiaries; (ii) a leave of absence, duly authorized in writing by the
Company, for military service or for any other purpose approved by the Company
if the period of such leave does not exceed 90 days; (iii) a leave of absence in
excess of 90 days, duly authorized in writing by the Company, provided that the
employee’s right to re-employment is guaranteed by statute, contract or written
policy of the Company; or (iv) a termination of employment as an officer with
continued service as an Associate. For purposes of the Plan, termination of
employment shall be considered to occur on the date on which the Associate is no
longer obligated to perform services for the Company or any of its Subsidiaries
and the Associate’s right to re-employment is not guaranteed by statute,
contract or written policy of the Company, regardless of whether the Associate
continues to receive compensation from the Company or any of its Subsidiaries
after such date.

 

(b)Death. If a Participant dies either while an Associate or Director or after
the termination of employment or directorship other than for Cause but during
the time when the Participant could have exercised a Stock Option, the Stock
Option issued to such Participant shall be exercisable in accordance with its
terms by the personal representative of such Participant or other successor to
the interest of the Participant for one year after the Participant’s death, but
only to the extent that the Participant was entitled to exercise the Stock
Option on the date of death or termination of employment or directorship,
whichever first occurred, and not beyond the original terms of the Stock Option.

 

(c)Disability. If a Participant ceases to be an Associate or Director of the
Company or one of its Subsidiaries due to the Participant’s Disability, the
Participant may exercise his or her Stock Options in accordance with their terms
for one year following such termination of employment or directorship, but only
to the extent that the Participant was entitled to exercise the Stock Options on
the date of such event and not beyond the original terms of the Stock Options.

 

(d)Participant Retirement. If a Participant Retires as an Associate, Stock
Options granted under the Plan to that Participant may be exercised in
accordance with their terms during the remaining terms of the Stock Options.

 

(e)Termination for Cause. If a Participant’s employment is terminated for Cause
or the Participant is removed as a Director for Cause, the Participant shall
have no further right to exercise any Stock Options previously granted. The
Committee or officers designated by the Committee shall have absolute discretion
to determine whether a termination or removal is for Cause.

 

(f)Entering into Competition. Notwithstanding anything herein or set forth in
the Participant’s Award Agreement to the contrary, if a Participant enters into
Competition with the Company, the Participant shall have no further right to
exercise any Stock Options previously granted. For purposes of the Plan, the
Committee or officers designated by the Committee shall have absolute discretion
to determine whether a Participant has entered into Competition with the
Company.

 

 

SECTION 6

 

Stock Appreciation Rights

 

6.1Grant. A Participant may be granted one or more Stock Appreciation Rights
under the Plan and such SARs shall be subject to such terms and conditions,
consistent with the other provisions of

11

 

--------------------------------------------------------------------------------

the Plan, as shall be determined by the Committee in its sole discretion. A SAR
may relate to a particular Stock Option and may be granted simultaneously with
or subsequent to the Stock Option to which it relates. Except to the extent
otherwise modified in the grant, (i) SARs not related to a Stock Option shall be
granted subject to the same terms and conditions applicable to Stock Options as
set forth in Section 5, and (ii) all SARs related to Stock Options granted under
the Plan shall be granted subject to the same restrictions and conditions and
shall have the same vesting, exercisability, forfeiture and termination
provisions as the Stock Options to which they relate. SARs may be subject to
additional restrictions and conditions. The per-share base price for exercise or
settlement of SARs shall be determined by the Committee, but shall be a price
that is equal to or greater than the Market Value of such shares on the date of
the grant.

 

6.2Exercise; Payment. To the extent a SAR relates to a Stock Option, the SAR may
be exercised only when the related Stock Option could be exercised and only when
the Market Value of the shares subject to the Stock Option exceeds the exercise
price of the Stock Option. When a Participant exercises such SARs, the Stock
Options related to such SARs shall automatically be cancelled with respect to an
equal number of underlying shares. Unless the Committee decides otherwise (in
its sole discretion), SARs shall only be paid in cash or in shares of Common
Stock. For purposes of determining the number of shares available under the
Plan, each Stock Appreciation Right shall count as one share of Common Stock,
without regard to the number of shares, if any, that are issued upon the
exercise of the Stock Appreciation Right and upon such payment.

 

 

SECTION 7

 

Restricted Stock and Restricted Stock Units; Dividend Equivalents

 

7.1Grant. Subject to the limitations set forth in Sections 4.1 and 4.2 of the
Plan, Restricted Stock and Restricted Stock Units may be granted to Participants
under the Plan. Shares of Restricted Stock are shares of Common Stock the
retention, vesting and/or transferability of which is subject, during specified
periods of time, to such conditions (including continued employment and/or
achievement of performance goals established by the Committee pursuant to
Section 10) and terms as the Committee deems appropriate. Restricted Stock Units
are Incentive Awards denominated in units of Common Stock under which the
issuance of shares of Common Stock is subject to such conditions (including
continued employment and/or achievement of performance goals established by the
Committee pursuant to Section 10) and terms as the Committee deems appropriate.
For purposes of determining the number of shares available under the Plan, each
Restricted Stock Unit shall count as the number of shares of Common Stock
subject to the Restricted Stock Unit. Unless determined otherwise by the
Committee, each Restricted Stock Unit shall be equal to one share of Common
Stock and shall entitle a Participant to either shares of Common Stock or an
amount of cash determined with reference to the value of shares of Common Stock.
To the extent determined by the Committee, Restricted Stock and Restricted Stock
Units may be satisfied or settled in cash, in shares of Common Stock or in a
combination thereof. Restricted Stock Units shall be settled no later than the
15th day of the third month after the Restricted Stock Units vest. Restricted
Stock and Restricted Stock Units granted pursuant to the Plan need not be
identical but shall be consistent with the terms of the Plan. Subject to the
requirements of applicable law, the Committee shall determine the price, if any,
at which awards of Restricted Stock or Restricted Stock Units, or shares of
Common Stock issuable pursuant to Restricted Stock Unit awards, shall be sold or
awarded to a Participant, which may vary from time to time and among
Participants.

 

7.2Restricted Stock Agreements. Awards of Restricted Stock and Restricted Stock
Units shall be evidenced by an Award Agreement.

 



12

 

--------------------------------------------------------------------------------

7.3Vesting. The grant, issuance, retention, and vesting of shares of Restricted
Stock and Restricted Stock Units and the settlement of Restricted Stock Units
shall occur at such time and in such installments as determined by the Committee
or under criteria established by the Committee, provided that except as set
forth in Section 3.2, the minimum Restricted Period applicable to any award of
Restricted Stock or Restricted Stock Units shall be one year, unless such
Incentive Awards are subject to earlier vesting as provided in Section 7.4 or
Section 9. The Committee shall have the right to make the timing of the grant
and/or issuance of, the ability to retain and the vesting and/or the settlement
of Restricted Stock Units and shares of Restricted Stock subject to continued
employment, passage of time and/or such performance criteria as deemed
appropriate by the Committee.

 

7.4Termination of Employment or Directorship Status. Unless the Committee
otherwise consents or permits (before or after the grant of Restricted Stock or
Restricted Stock Units) or unless the restricted stock or restricted stock unit
agreement or grant provides otherwise:

 

(a)General. If a Participant ceases to be a Director or Associate during the
Restricted Period for any reason other than death, Disability, Retirement (in
the case of Associates only) or termination for Cause, each share of Restricted
Stock and Restricted Stock Unit still subject in full or in part to restrictions
at the date of such termination shall automatically be forfeited and returned to
the Company. For purposes of the Plan, the following shall not be considered a
termination of employment: (i) a transfer of an employee from the Company to any
Subsidiary; (ii) a leave of absence, duly authorized in writing by the Company,
for military service or for any other purpose approved by the Company if the
period of such leave does not exceed 90 days; (iii) a leave of absence in excess
of 90 days duly authorized in writing by the Company, provided that the
employee’s right to re-employment is guaranteed by statute, contract or written
policy of the Company; or (iv) a termination of employment as an officer with
continued service as an Associate. For purposes of the Plan, termination of
employment shall be considered to occur on the date on which the Associate is no
longer obligated to perform services for the Company or any of its Subsidiaries
and the Associate’s right to re-employment is not guaranteed by statute,
contract or written policy of the Company, regardless of whether the Associate
continues to receive compensation from the Company or any of its Subsidiaries
after such date.

 

(b)Death or Disability. In the event a Participant terminates his or her
employment or directorship with the Company because of death or Disability
during the Restricted Period, the restrictions remaining on any or all shares of
Restricted Stock and Restricted Stock Units shall terminate automatically with
respect to that respective number of such shares or Restricted Stock Units
(rounded to the nearest whole number) equal to the respective total number of
such shares or Restricted Stock Units granted to such Participant multiplied by
the number of full months that have elapsed since the date of grant divided by
the total number of full months in the respective Restricted Period. All
remaining shares of Restricted Stock and Restricted Stock Units shall be
forfeited and returned to the Company; provided, that the Committee may, in its
sole discretion, waive the restrictions remaining on any or all such remaining
shares of Restricted Stock and Restricted Stock Units either before or after the
death, Disability or Retirement of the Participant.

 

(c)Retirement. Except as otherwise may be set forth in the terms of any
Restricted Stock or Restricted Stock Unit Award Agreement, if a Participant who
is an Associate terminates his or her employment with the Company because of
Retirement during the Restricted Period, then the restrictions remaining on any
or all shares of Restricted Stock and Restricted Stock Units shall will lapse in
accordance with the terms of the applicable grant, but only if the Participant
refrains from entering into Competition with the Company and otherwise complies
with any other covenant or agreement with the Company during the remainder of
the Restricted Period.



13

 

--------------------------------------------------------------------------------

 

(d)Termination for Cause. If a Participant’s employment is terminated for Cause
or the Participant is removed as a Director for Cause, the Participant shall
have no further right to receive any Restricted Stock or Restricted Stock Units
and all Restricted Stock and Restricted Stock Units still subject to
restrictions at the date of such termination shall automatically be forfeited
and returned to the Company. For purposes of the Plan, the Committee or officers
designated by the Committee shall have absolute discretion to determine whether
a termination or removal is for Cause.

 

(d)Entering into Competition. Notwithstanding anything herein or set forth in
the Participant’s Restricted Stock or Restricted Stock Unit Award Agreement to
the contrary, if a Participant enters into Competition with the Company, the
Participant shall have no further right to receive any Restricted Stock or
Restricted Stock Units and all Restricted Stock and Restricted Stock Units still
subject to restrictions at the date of such termination shall automatically be
forfeited and returned to the Company. For purposes of the Plan, the Committee
or officers designated by the Committee shall have absolute discretion to
determine whether a Participant has entered into Competition with the Company.

 

 

7.6Legending of Restricted Stock. In addition to any other legend that may be
set forth on a Participant’s share certificate, such certificates, if any,
evidencing shares of Restricted Stock awarded pursuant to the Plan shall bear
the following legend:

 

The shares represented by this certificate were issued subject to certain
restrictions under the SpartanNash Company Stock Incentive Plan of 2015 (the
“Plan”). This certificate is held subject to the terms and conditions contained
in a restricted stock agreement that includes a prohibition against the sale or
transfer of the stock represented by this certificate except in compliance with
that agreement and that provides for forfeiture upon certain events. Copies of
the Plan and the restricted stock agreement are on file in the office of the
Secretary of the Company.

 

The Committee may require that certificates, if any, representing shares of
Restricted Stock be retained and held in escrow by a designated employee or
agent of the Company or any Subsidiary until any restrictions applicable to
shares of Restricted Stock so retained have been satisfied or lapsed.

 

7.7Rights as a Shareholder. Unless otherwise set forth in the terms of the
applicable Award Agreement, a Participant shall have all dividend, liquidation
and other rights with respect to Restricted Stock held of record by such
Participant as if the Participant held unrestricted Common Stock; provided, that
the unvested portion of any award of Restricted Stock shall be subject to any
restrictions on transferability or risks of forfeiture imposed pursuant to this
Section 7 and the terms and conditions set forth in the Participant’s restricted
stock agreement. Unless the Committee otherwise determines or unless the
applicable Award Agreement provides otherwise, a Participant shall have all
dividend and liquidation rights with respect to shares of Common Stock subject
to awards of Restricted Stock Units held by such Participant as if the
Participant held unrestricted Common Stock. Unless the Committee determines
otherwise or unless the terms of the applicable Award Agreement provide
otherwise, any noncash dividends or distributions paid with respect to shares of
unvested Restricted Stock and shares of Common Stock subject to unvested
Restricted Stock Units shall be subject to the same restrictions and vesting
schedule as the shares to which such dividends or distributions relate.  Any
dividend payment with respect to Restricted Stock or Restricted Stock Units
shall be made no later than the 15th day of the third month following the date
the dividends are paid to shareholders.

 



14

 

--------------------------------------------------------------------------------

7.8Voting Rights. Unless otherwise determined by the Committee, Participants
holding shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those shares during the Restricted Period. Participants
shall have no voting rights with respect to shares of Common Stock underlying
Restricted Stock Units unless and until such shares are reflected as issued and
outstanding shares on the Company’s stock ledger.

 

7.9 Dividend Equivalents.  The Committee may grant Dividend Equivalents based on
dividends declared on the Common Stock, to be credited as of dividend payment
dates during the period between the date an Incentive Award is granted to a
Participant and the date such Incentive Award vests, is exercised, is
distributed or expires, as determined by the Committee. Such Dividend
Equivalents shall be converted to cash or additional shares of Common Stock by
such formula and at such time and subject to such limitations as may be
determined by the Committee. Notwithstanding the foregoing, (i) no Dividend
Equivalents shall be payable with respect to Options or Stock Appreciation
Rights that are either forfeited or cancelled prior to vesting, (ii) no Dividend
Equivalents shall be earned with respect to Incentive Awards that vest based
upon the attainment of Performance Goals or other performance-based objectives
prior to the attainment of such Performance Goals or objectives, and (iii) no
Participant shall be entitled to receive dividend payments and Dividend
Equivalents with respect to the same Incentive Award. The term of a Dividend
Equivalent award shall be determined by the Committee in its sole discretion.  

 

 

SECTION 8

 

Stock-Based Awards

 

8.1Grant. Subject to the limitations set forth in Sections 4.1 and 4.2 of the
Plan, in addition to any Stock Options, Stock Appreciation Rights, Restricted
Stock, or Restricted Stock Units that a Participant may be granted under the
Plan, a Participant may be granted one or more other types of awards based on or
related to shares of Common Stock (including the grant of Stock Awards). Such
awards shall be subject to such terms and conditions, consistent with the other
provisions of the Plan, as may be determined by the Committee in its sole
discretion, provided that except as set forth in Section 3.2, any such awards
shall be subject to a vesting period of at least one year, subject to earlier
vesting as provided in Section 9 or in conjunction with the death, Disability,
or Retirement of the Participant upon such terms as may be provided by the
Committee in the applicable Award Agreement.  Any such awards shall be settled
no later than the 15th day of the third month after the awards vest. Such awards
shall be expressed in terms of shares of Common Stock or denominated in units of
Common Stock. For purposes of determining the number of shares available under
the Plan, each such unit shall count as the number of shares of Common Stock to
which it relates.

 

8.2Rights as a Shareholder.

 

(a)Stock Awards. Unless otherwise set forth in the terms of the applicable Award
Agreement, a Participant shall have all voting, dividend, liquidation and other
rights with respect to shares of Common Stock issued to the Participant as a
Stock Award under this Section 8 upon the Participant becoming the holder of
record of the Common Stock granted pursuant to such Stock Award; provided, that
the Committee may impose such restrictions on the assignment or transfer of
Common Stock awarded pursuant to a Stock Award as it considers appropriate. Any
dividend payment with respect to a Stock Award shall be made no later than the
15th day of the third month following the date the dividends are paid to
shareholders.

 

(b)General. With respect to shares of Common Stock subject to awards granted

15

 

--------------------------------------------------------------------------------

under the Plan other than Stock Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units and Stock Awards, a Participant shall have such
rights as determined by the Committee and set forth in the respective Award
Agreements; and the Committee may impose such restrictions on the assignment or
transfer of Common Stock awarded pursuant to such awards as it considers
appropriate.

 

 

SECTION 9

 

9.1Incentive Awards Assumed or Substituted by Surviving Entity. With respect to
Incentive Awards assumed by the surviving entity or otherwise equitably
converted or substituted in connection with a Change in Control: unless
otherwise provided for in the terms of any separate agreement with a
Participant, if within two years after the effective date of the Change in
Control, a Participant’s employment is involuntarily terminated other than for
Cause, then (a) all of that Participant’s outstanding Options or SARs shall
become fully exercisable, (b) all time-based vesting restrictions on his or her
outstanding Incentive Awards shall lapse, and (c) the payout level under all of
that Participant’s performance-based Incentive Awards that were outstanding
immediately before the effective time of the Change in Control shall be
determined and deemed to have been earned as of the date of termination based
upon the greater of (i) assumed achievement of all relevant performance goals at
the “target” level, and (ii) the projected level of achievement of all relevant
performance goals against target (measured as the most recent period end prior
to termination and projected out through the end of the Performance Period), in
either case to be paid on a pro-rata basis to such Participant at a time to be
determined in the Company’s sole discretion but no later than the 15th day of
the third month following the date of termination of employment (unless a later
date is required pursuant to Section 409A of the Code), based upon the number of
full weeks completed within the Performance Period prior to the date of
termination of employment. Any Options or SARs shall thereafter continue or
lapse in accordance with the other provisions of the Plan and the Award
Agreement.

 

9.2Incentive Awards not Assumed or Substituted by Surviving Entity. Upon the
occurrence of a Change in Control, and except with respect to any Incentive
Awards assumed by the surviving entity or otherwise equitably converted or
substituted in connection with the Change in Control in a manner approved by the
Committee or the Board and unless otherwise provided for in the terms of any
separate agreement with a Participant governing an Incentive Award: (a) all
outstanding Options or SARs shall become immediately vested and exercisable in
full and shall remain exercisable during the remaining terms thereof, regardless
of whether the Participants to whom such Stock Options and SARs have been
granted remain in the employ or service of the Company or any Subsidiary, (b)
all time-based vesting restrictions on outstanding Incentive Awards shall lapse
and such Incentive Awards shall become vested in full, and (c) the payout level
under all performance-based Incentive Awards that were outstanding immediately
before the effective time of the Change in Control shall be determined and
deemed to have been earned as of the date of the Change in Control based upon
the greater of (i) assumed achievement of all relevant performance goals at the
“target” level, and (ii) the projected level of achievement of all relevant
performance goals against target (measured as of the time of the Change in
Control and projected out through the end of the Performance Period), in either
case to be paid to Participants at a time to be determined in the Company’s sole
discretion but no later than the 15th day of the third month following the
Change in Control. The Committee, in its sole discretion and without the consent
of any Participant affected thereby, may determine that some or all Participants
holding outstanding Stock Options and/or Stock Appreciation Rights shall
receive, with respect to some or all of the shares of Common Stock subject to
such Stock Options and/or Stock Appreciation Rights, as of the effective date of
any such Change in Control of the Company, cash in an amount equal to the
greater of the excess of (a) the highest sales price of the shares on Nasdaq on
the date immediately prior to the effective date of such Change in Control of
the Company or (b) the highest price per share actually paid in connection with
any Change in

16

 

--------------------------------------------------------------------------------

Control of the Company, over the exercise price per share of such Stock Options
and/or the base price per share of such Stock Appreciation Rights. Upon a
Participant’s receipt of such amount with respect to some or all of his or her
Stock Options and/or Stock Appreciation Rights, the respective Stock Options
and/or Stock Appreciation Rights shall be cancelled and may no longer be
exercised by such Participant.

 

SECTION 10

 

Performance Measures

 

10.1Performance Measures. Unless and until the Committee proposes for
shareholder vote and the shareholders approve a change in the general
Performance Measures set forth in this Section 10, the performance goals upon
which the payment or vesting of an Incentive Award to a Covered Employee that is
intended to qualify as Performance-Based Compensation shall be limited to the
following Performance Measures:

 

(a)

Net earnings;

(b)

Earnings before or after taxes, interest, depreciation, and/or amortization
(“EBITDA”) or adjusted EBITDA;

(c)

Earnings per share, reflecting dilution of the Common Stock as the Committee
deems appropriate and, if the Committee so determines, net of or including
dividends;

(d)

Net sales;

(e)

Net sales growth;

(f)

Return measures (including, but not limited to, return on assets, capital,
equity, or sales);

(g)

Cash flow (including, but not limited to, operating cash flow and free cash
flow);

(h)

Cash flow return on capital;

(i)

Gross or operating margins;

(j)

Productivity ratios;

(k)

Share price (including, but not limited to, growth measures and total
shareholder return);

(l)

Expense or cost levels, including cost reductions or savings relating to
post-merger integration;

(m)

Margins;

(n)

Operating efficiency;

(o)

Customer satisfaction, satisfaction based on specified objective goals or a
Company-sponsored customer survey;

(p)

Working capital targets;

(q)

Economic value added measurements;

(r)

Market share or market penetration with respect to specific designated products
or product groups and/or specific geographic areas;

(s)

Aggregate product price and other product measures;

(t)

Reduction of losses, loss ratios or expense ratios;

(u)

Reduction in fixed costs;

(v)

Inventory turnover;

(w)

Debt reduction;

(x)

Associate turnover;

(y)

Specified objective social goals; and

(z)

Safety record.

 

One or more Performance Measures may be used to measure the performance of one
or more of the Company, its Subsidiaries, its Affiliates, any Business Units of
any of them or any combination of the foregoing, compared to pre-determined
levels, as the Committee may deem appropriate, or compared to the performance of
a pre-established peer group, or published or special index that the Committee,
in its

17

 

--------------------------------------------------------------------------------

sole discretion, deems appropriate; or the Committee may select Performance
Measure (k) above (with respect to the Company) as compared to various stock
market indices. The Committee also has the authority to provide for accelerated
vesting of any Incentive Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Section 10.

 

10.2Evaluation of Performance. The Committee may provide in any such Incentive
Award that any evaluation of performance may include or exclude any of the
following events or their effects that occurs during a Performance Period:
(a) asset write-downs, (b) litigation or claim judgments or settlements,
(c) changes in tax laws, accounting principles, or other laws or provisions
affecting reported results, (d) any reorganization and restructuring programs,
(e) extraordinary nonrecurring items as described in Accounting Standards
Codification 225-20 Presentation – Income Statement – Extraordinary and Unusual
Items and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable fiscal year, (f) acquisitions, divestitures or accounting
changes, (g) foreign exchange gains and losses, and (h) other special charges or
extraordinary items. To the extent such inclusions or exclusions affect
Incentive Awards to Covered Employees, they shall be prescribed in a form that
meets the requirements of Section 162(m) of the Code for deductibility.

 

10.3Committee Discretion. In the event that applicable tax laws, securities
laws, or both, change to permit Committee discretion to alter the governing
Performance Measures without obtaining shareholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
shareholder approval. In addition, in the event that the Committee determines
that it is advisable to grant Incentive Awards that shall not qualify as
Performance-Based Compensation, the Committee may make such grants without
satisfying the requirements of Section 162(m) of the Code and may base vesting
on Performance Measures other than those set forth in Section 10.1.

 

10.4Adjustment of Performance-Based Compensation. Incentive Awards that are
designed to qualify as Performance-Based Compensation, and that are held by
Covered Employees, may not be increased or adjusted upward. The Committee shall
retain the discretion to decrease or adjust such Incentive Awards downward, and
such Incentive Awards may be forfeited in whole or in part.

 

10.5Performance-Based Compensation Conditioned on Performance. Payment of
Performance-Based Compensation to a Participant for a Performance Period under
this Plan shall be entirely contingent upon achievement of the performance goals
established by the Committee pursuant to this Section 10, the satisfaction of
which must be substantially uncertain when established by the Committee for the
Performance Period.

 

10.6Time of Determination of Performance Goals by Committee. All performance
goals to be made by the Committee for a Performance Period pursuant to this
Section 10 shall be established in writing by the Committee during the first 90
days of such Performance Period and before 25% of the Performance Period has
elapsed.

 

10.7Objective Standards. Performance-Based Compensation shall be based solely
upon objective criteria, consistent with this Section 10, from which an
independent third party with knowledge of the facts could determine whether the
performance goal or range of goals is met and from that determination could
calculate the Performance-Based Compensation to be paid. Although the Committee
has authority to exercise reasonable discretion to interpret this Plan and the
criteria it shall specify pursuant to this Section 10 of the Plan, it may not
amend or waive such criteria after the 90th day of the respective Performance
Period. The Committee shall have no authority or discretion to increase any
Performance-Based Compensation or to construct, modify or apply the measurement
of a Participant’s Performance in a manner that will directly or indirectly
increase the Performance-Based Compensation

18

 

--------------------------------------------------------------------------------

for the Participant for any Performance Period above the amount determined by
the applicable objective standards established within the time period set forth
in Section 10.6.

 

 

Section 11

 

General Provisions

 

11.1Restrictions on Transferability; Clawback and Recoupment.

 

(a)General. Unless the Committee otherwise consents or permits (before or after
the Award is made) or unless the Award Agreement provides otherwise, Incentive
Awards granted under the Plan may not be sold, exchanged, transferred, pledged,
assigned or otherwise alienated or hypothecated except by will or the laws of
descent and distribution, and, as a condition to any transfer permitted by the
Committee or the terms of the Award Agreement, the transferee must execute a
written agreement permitting the Company to withhold shares or amounts in
accordance with Section 11.4. All provisions of an Award that are determined
with reference to the Participant, including without limitation those that refer
to the Participant’s employment with the Company or its Subsidiaries, shall
continue to be determined with reference to the Participant after any transfer
of an Award. All rights with respect to Restricted Stock and Restricted Stock
Units granted to a Participant under the Plan shall be exercisable during the
Participant’s lifetime only by such Participant or his or her guardian or legal
representative.

 

(b)Other Restrictions. The Committee may impose other restrictions on any Award
or shares of Common Stock acquired pursuant to the exercise or settlement of an
Award under the Plan as the Committee deems advisable, including, without
limitation, holding periods or further transfer restrictions, forfeiture
provisions, and restrictions under applicable federal or state securities laws.

 

(c)Clawback and Recoupment. Incentive Awards under the Plan shall be subject to
any “clawback” policy that the Company may adopt for the recovery and recoupment
of incentive compensation, as it may be amended from time to time.

 

11.3No Rights to Incentive Awards. No Participant or other person shall have any
claim to be granted any Incentive Award under the Plan and there is no
obligation of uniformity of treatment of Participants or holders or
beneficiaries of Incentive Awards under the Plan. The terms and conditions of
Incentive Awards of the same type and the determination of the Committee to
waive or modify such terms and conditions (to the extent permitted by the Plan)
need not be the same with respect to each Participant.

 

11.4Withholding. The Company or a Subsidiary shall be entitled to: (a) withhold
and deduct from future wages of a Participant (or from other amounts that may be
due and owing to a Participant from the Company or a Subsidiary), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any and all federal, state, local and foreign withholding and
employment-related tax requirements attributable to an Incentive Award,
including, without limitation, the grant, exercise or vesting of, or payment of
dividends with respect to, an Incentive Award or a disqualifying disposition of
Common Stock received upon exercise of an incentive stock option; or (b) require
a Participant promptly to remit the amount of such withholding to the Company
before taking any action with respect to an Incentive Award. Unless the
Committee determines otherwise, withholding may be satisfied by withholding
Common Stock to be received upon exercise or vesting of an Incentive Award or by
delivery to the Company of previously owned Common Stock. The Company may
establish such rules

19

 

--------------------------------------------------------------------------------

and procedures concerning timing of any withholding election as it deems
appropriate.

 

11.5Compliance With Laws; Listing and Registration of Shares. All Incentive
Awards granted under the Plan (and all issuances of Common Stock or other
securities under the Plan) shall be subject to all applicable laws, rules and
regulations, and to the requirement that if at any time the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares covered thereby upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the grant of
such Incentive Award or the issuance or purchase of shares thereunder, such
Incentive Award may not be exercised in whole or in part, or the restrictions on
such Incentive Award shall not lapse, unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee. The Plan is
intended to provide for the grant of Incentive Awards that are exempt from
Section 409A of the Code or that comply with the requirements of Section 409A of
the Code and the Plan and all Award Agreements shall be interpreted and operated
consistently with those intentions.

 

11.6No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiary from adopting or continuing in
effect other or additional compensation arrangements, including the grant of
Stock Options and other stock-based and stock-related awards, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

11.7No Right to Employment. The grant of an Incentive Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Subsidiary. The Company or any Subsidiary may at any time dismiss
a Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any written
agreement with the Participant.

 

11.8No Liability of Company. The Company and any Subsidiary or Affiliate which
is in existence or hereafter comes into existence shall not be liable to a
Participant or any other person as to: (a) the non-issuance or non-sale of
Common Stock as to which the Company has been unable to obtain from any
regulatory body having jurisdiction the authority deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any shares hereunder;
(b) any tax consequence to any Participant or other person due to the receipt,
exercise or settlement of any Incentive Award granted hereunder, including but
not limited to any tax treatment under Section 409A of the Code; and (c) any
provision of law or legal restriction that prohibits or restricts the transfer
of shares of Common Stock issued pursuant to any Incentive Award.

 

11.8Suspension of Rights under Incentive Awards. The Company, by written notice
to a Participant, may suspend a Participant’s and any transferee’s rights under
any Incentive Award for a period not to exceed 60 days while the termination for
Cause of that Participant’s employment with the Company and its Subsidiaries is
under consideration or while the removal for Cause of the Participant as a
Director is under consideration.

 

11.9Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Michigan and applicable federal law.

 

11.10Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Plan and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included, unless such
construction would cause the Plan to fail in its essential purposes.



20

 

--------------------------------------------------------------------------------

 

 

SECTION 12

 

Termination and Amendment

 

12.1Board and Committee Actions. The Board may terminate the Plan at any time or
may from time to time amend or alter the Plan or any aspect of it as it
considers proper and in the best interests of the Company; provided, that no
such amendment may be made, without the approval of shareholders of the Company,
that would (i) reduce the exercise price at which Stock Options, or the base
price at which Stock Appreciation Rights, may be granted below the prices
provided for in Sections 5.3 and 6.1, respectively (ii) reduce the exercise
price of outstanding Stock Options or the base price of outstanding Stock
Appreciation Rights, (iii) increase the individual maximum limits in Section 4.2
or (iv) otherwise amend the Plan in any manner requiring shareholder approval by
law or under Nasdaq listing requirements or other applicable Nasdaq rules.

 

12.2No Impairment. Notwithstanding anything to the contrary in Section 12.1, no
such amendment or alteration to the Plan or to any previously granted Award
Agreement or Incentive Award shall be made which would impair the rights of the
holder of the Incentive Award, without such holder’s consent; provided, that no
such consent shall be required if the Committee determines in its sole
discretion and prior to the date of any Change of Control that such amendment or
alteration is required or advisable in order for the Company, the Plan or the
Incentive Award to satisfy any law or regulation or to meet the requirements of
or avoid adverse financial accounting consequences under any accounting
standard.

 

SECTION 13

 

Effective Date and Duration of the Plan

 

The Plan shall take effect on the Effective Date. Unless earlier terminated by
the Board of Directors, no Incentive Award shall be granted under the Plan after
the tenth anniversary of the Effective Date.

 

21

 